Case 2:18-cv-00546-JRG Document 59-3 Filed 09/12/19 Page 1 of 5 PageID #: 3224
Case 2:18-cv-00546-JRG Document 59-3 Filed 09/12/19 Page 2 of 5 PageID #: 3225
Case 2:18-cv-00546-JRG Document 59-3 Filed 09/12/19 Page 3 of 5 PageID #: 3226
Case 2:18-cv-00546-JRG Document 59-3 Filed 09/12/19 Page 4 of 5 PageID #: 3227
Case 2:18-cv-00546-JRG Document 59-3 Filed 09/12/19 Page 5 of 5 PageID #: 3228




       I declare under penalty of perjury that the foregoing is true and correct.



Executed on September 12, 2019.
